DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-14 have been examined in this application.  This communication the first action on the merits of these claims.

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 USC 103 as being obvious over US Patent Number 2006/0060155 by Ip in view of US Patent Application Number 2016/0113331 by Blacker.
	
	Regarding claim 1, Ip discloses an animal treatment and handling device comprising:
A bag fabricated from a fabric material (sleeve 12), the bag being sized and shaped to receive the animal’s torso and legs therein, the bag having dorsal and ventral surfaces, each extending in a longitudinal direction from an anterior to a posterior end (see Figures 1-2);
The bag having an adjustable collar disposed at the anterior end (16), 
The collar being adjustable between an open position in which the collar forms an open loop to enable the animal’s neck to be moved transversely into the collar (see Figure 4), and a closed position in which the collar forms a closed loop around the animal’s neck (see Figure 1)
A first zipper extending along the dorsal surface from an anterior end portion to a posterior end portion, the first zipper being configured for closing the bag around the animal (Figures 1, 2, and 4 show edges extending from an anterior end portion to a posterior end portion joined by Velcro strips 50 and 52 to form the frustoconical shape, and paragraph 29 discloses “Other closure means may be substituted for the hook and loop fastening material, such as buttons, snaps, hooks, or zippers”);
A plurality of doors being alternately openable and closable to provide physician access to the animal through the bag and through the outer wrap (paragraph 29 discloses “Slits 48 provide access to a particular location on the body of the animal for treatment by a veterinarian, such as for the administration of immunization injections.  Slits 48 may be kept securely closed as desired by selectively openable and closable access means, such as mating hook and loop fastening material strips 50 and 52”).  
Ip does not disclose an integral, elongated outer wrap having a length extending transversely to the longitudinal direction, and a width, wherein a central portion of the wrap is secured to the ventral surface of the bag so that opposite wrap end portions are extendable transversely on opposite sides of the bag, while being wrappable around the bag with the opposite wrap end portions being disposed in overlapping engagement and secured to one another to apply thoracic pressure to the animal.  However, this limitation is taught by Blacker.  Blacker discloses a swaddling apparatus having a torso portion 110 with an integral, elongated outer wrap having a length extending transversely to the longitudinal direction, and a width (swaddle 200), wherein a central portion of the wrap is secured to the ventral surface of the bag (Figures 1 and 2B shows swaddle 200 secured to a back portion of body portion 110 that can be considered the ventral surface of the bag) so that opposite wrap end portions are extendable transversely on opposite sides of the bag (see Figure 1), while being wrappable around the bag with the opposite wrap end portions being disposed in overlapping engagement and secured to one another to apply thoracic pressure to the animal (see Figures 2A and 2B).  It would be obvious to a person having ordinary skill in the art to modify Ip using the teachings from Blacker in order to further restrain the animal during procedures.  
Furthermore, Ip as modified by Blacker further teaches the device being configured for (a) being placed on a surface with the opposite wrap end portions extending transversely on opposite sides of the bag (Figure 1 of Blacker shows opposite wrap end portions of swaddle 200 extending transversely on opposite sides of the bag, note that all of the following limitations are intended use limitations and are thus examined on whether the intended use results in a structural difference between the claimed invention and the prior art), (b) the bag being opened by unzipping the first zipper and placing the collar in the open position (Figure 4 of Ip shows the bag and collar in the open position and paragraph 29 discloses “Other closure means may be substituted for the hook and loop fastening material, such as buttons, snaps, hooks, or zippers”), (c) the animal being placed in an upright/ventral recumbency position on top of the open bag (the animal can be placed in an upright/ventral recumbency position on top of the open bag shown in Figure 4 of Ip), (d) the collar being placed in the closed position around the neck of the animal (see Figure 1 of Ip), (e) the first zipper being zipped to enclose and retain the animal in the bag (Figures 1-3 of Ip show the bag in a closed position, secured by Velcro strips 50 and 52, and paragraph 29 discloses “Other closure means may be substituted for the hook and loop fastening material, such as buttons, snaps, hooks, or zippers”), (f) the opposite wrap end portions being lifted from opposite sides of the bag to wrap the outer wrap around the bag and the animal therein to apply thoracic pressure to the animal (see Figures 2A and 2B of Blacker), and wherein (d), (e), and (f) are effected while maintaining the animal in the upright/ventral recumbency position without lifting the device off the surface (Figure 2 of Ip shows Velcro strips 50 and 52 on top of the bag which can be used to close the bag while maintaining the animal in the upright/ventral recumbency position without lifting the device off the surface, and Figures 1 and 2A of Blacker show swaddle 200 can be wrapped around the torso without lifting the device off the surface. 

Regarding claims 2 (dependent on claim 1) and 3 (dependent on claim 2)¸ Ip discloses the first zipper extending from the collar to the posterior end portion, wherein the first zipper is zippable from the collar to the posterior end portion to enclose and retain the animal in the bag.  Figures 1, 2, and 4 shows the edges 12 and 14 extending from the collar 18 to the posterior end portion 20 and being joined by Velcro strips 50 and 52, and paragraph 29 suggests substituting zippers for the Velcro strips.

Regarding claim 4 (dependent on claim 3), Ip discloses the collar having a fastener configured to adjustably secure the collar about the animal’s neck (tie cord 36), and wherein upon the collar being secured to the animal’s neck and the animal being received within the bag, the first zipper is zippable from the collar to the posterior end portion to enclose and retain the animal in the bag (Figures 1, 2, and 4 shows the edges 12 and 14 extending from the collar 18 to the posterior end portion 20 and being joined by Velcro strips 50 and 52, and paragraph 29 suggests substituting zippers for the Velcro strips).  
Ip does not disclose the collar fastener being a first hook and loop fastener.  However, it would have been an obvious matter of design choice to substitute hook and loop fasteners for tie cord 36 as known types of fasteners, since applicant has not disclosed that hook and loop fasteners solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with tie cords.

Regarding claim 5 (dependent on claim 2), Blacker further teaches said length extending between opposite wrap end sections (see Figure 1), 
Blacker does not explicitly disclose said width extends within a range from about one-third to two-thirds of a distance from the anterior end to the posterior end of the bag.  However, it would have been an obvious matter of design choice to make the swaddle of whatever length was necessary to provide adequate swaddling for the torso, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  

Regarding claim 6 (dependent on claim 5), Blacker further teaches the wrap being secured to the bag at a location closer to the anterior end than the posterior end, with the opposite wrap end portions extending transversely to the longitudinal direction (see Figure 1).  

Regarding claim 7 (dependent on claim 6), Blacker further teaches the wrap being wrappable around the bag and the animal therein with end portions being disposed in overlapping engagement with one another (see Figure 2A) and secured to one another with second hook and loop fastener portions to apply thoracic pressure to the animal (hook and loop fastening system 230).  

Regarding claim 8 (dependent on claim 7), Ip discloses a second closure extending along a posterior end portion of the ventral layer that provides physician access to the posterior of the animal (tail tie cord 40).  
Ip does not disclose the second closure being a second zipper.  However, it would have been an obvious matter of design choice to substitute a zipper for tie cord 40 as known types of fasteners, since applicant has not disclosed that a zipper solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with tie cords.

Regarding claim 9 (dependent on claim 8), Ip discloses the plurality of doors are alternately openable and closable with third hook and loop fasteners.  Paragraph 29 discloses “Slits 48 provide access to a particular location on the body of the animal for treatment by a veterinarian, such as for the administration of immunization injections.  Slits 48 may be kept securely closed as desired by selectively openable and closable access means, such as mating hook and loop fastening material strips 50 and 52”.

Regarding claim 10 (dependent on claim 9), Ip as modified above further teaches the plurality of doors including first and second doors extending through a posterior end portion of the dorsal surface on opposite sides of the first zipper.  Figure 2 shows hook and loop fastening strips 50 on top of the bag, and paragraph 29 discloses “Other closure means may be substituted for the hook and loop fastening material, such as buttons, snaps, hooks, or zippers”, as well as additional slits 48 on either side of the bag that comprise doors that extend through a posterior end portion of the dorsal surface.

Regarding claim 11 (dependent on claim 10), Ip discloses the plurality of doors including a third door extending through the central portion of the wrap and through the ventral layer (Figure 4 shows a middle slit 48 openable and closeable via Velcro 50 that comprises a third door extending through the central portion of the wrap).  
Ip and Blacker does not explicitly disclose the third door extending through the central portion of the wrap.  However, Ip discloses using access slits 48 to provide treatment.  It would thus be obvious to a person having ordinary skill in the art to modify Ip and Blacker to have access slits extending through the blanket portion to be able to provide access to the pet even in the wrapped portions.  


Regarding claim 12 (dependent on claim 11), Ip discloses the plurality of doors include fourth and fifth doors extending through a posterior end portion of the ventral surface on opposite sides of the second zipper (see other access slits 48 in the Figures).  

Regarding claim 13 (dependent on claim 12), Ip discloses said physician access to perform one or more procedures selected form the group of: blood draw, cystoscentesis, abdominal ultrasound imaging, vaccine and medication administration, grooming, nail trim, IV catheter placement, rectal temperature assessment, enema administration, anal gland assessment, palpating the abdomen and bladder, obtaining sterile urine samples with a needle, cleaning wounds, drawing blood at the medial saphenous vein, taking blood pressure, conducting a physical exam, and/or combinations thereof.  Paragraph 29 discloses “Slits 48 provide access to a particular location on the body of the animal for treatment by a veterinarian, such as for the administration of immunization injections”.  

Regarding claim 14, Ip discloses an animal treatment and handling device comprising:
A bag fabricated from a fabric material (sleeve 12), the bag being sized and shaped to receive the animal’s torso and legs therein, the bag having dorsal and ventral surfaces, each extending in a longitudinal direction from an anterior to a posterior end (see Figures 1-2);
The bag having an adjustable collar disposed at the anterior end (16);
The collar being adjustable between an open position in which the collar forms an open loop to enable the animal’s neck to be moved transversely into the collar (see Figure 4), and a closed position in which the collar forms a closed loop around the animal’s neck (see Figure 1);
A first zipper extending along the dorsal surface from an anterior end portion to a posterior end portion, the first zipper being configured for closing the bag around the animal (Figures 1, 2, and 4 show edges extending from an anterior end portion to a posterior end portion joined by Velcro strips 50 and 52 to form the frustoconical shape, and paragraph 29 discloses “Other closure means may be substituted for the hook and loop fastening material, such as buttons, snaps, hooks, or zippers”);
The collar having a fastener configured to adjustably secure the collar about the animal’s neck (tie cord 36), and wherein upon the collar being secured to the animal’s neck and the animal being received within the bag, the first zipper is zippable from the collar to the posterior end portion to enclose and retain the animal in the bag (Figures 1, 2, and 4 shows the edges 12 and 14 extending from the collar 18 to the posterior end portion 20 and being joined by Velcro strips 50 and 52, and paragraph 29 suggests substituting zippers for the Velcro strips);
A second closure extending along a posterior end portion of the ventral layer that provides physician access to the posterior of the animal (tail tie cord 40);
A plurality of doors being alternately openable and closable with third hook and loop fasteners to provide physician access to the animal through the bag and through the outer wrap (paragraph 29 discloses “Slits 48 provide access to a particular location on the body of the animal for treatment by a veterinarian, such as for the administration of immunization injections.  Slits 48 may be kept securely closed as desired by selectively openable and closable access means, such as mating hook and loop fastening material strips 50 and 52”), the plurality of doors including first and second doors extending through a posterior end portion of the dorsal surface on opposite sides of the first zipper, a third door extending through the ventral layer, and fourth and fifth doors extending through a posterior end portion of the ventral surface on opposite sides of the second zipper (see slits 48 in the Figures).  
Ip does not disclose the collar fastener being a first hook and loop fastener or the second fastener being a second zipper.  However, it would have been an obvious matter of design choice to substitute known types of fasteners, since applicant has not disclosed that hook and loop fasteners or zippers solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with other known types of fasteners.
Ip does not disclose an integral, elongated outer wrap having a length extending between opposite wrap end portions and a width,  a central portion of the wrap being secured to the ventral surface of the bag at a location closer to the anterior end than the posterior end, with the opposite wrap end portions extending transversely to the longitudinal direction, wherein the opposite wrap end portions are extendable transversely on opposite sides of the bag, while being wrappable around the bag and the animal therein with the opposite wrap end portions being disposed in overlapping engagement with one another and secured to one another with second hook and loop fastener portions to apply thoracic pressure to the animal.  However, this limitation is taught by Blacker.  Blacker discloses a swaddling apparatus having a torso portion 110 with an integral, elongated outer wrap having a length extending transversely to the longitudinal direction, and a width (swaddle 200), wherein a central portion of the wrap is secured to the ventral surface of the bag (Figures 1 and 2B shows swaddle 200 secured to a back portion of body portion 110 that can be considered the ventral surface of the bag) closer to the anterior end than the posterior end (Figure 1 shows the swaddle 200 attached closer to the head end than the feet end) so that opposite wrap end portions are extendable transversely on opposite sides of the bag (see Figure 1), while being wrappable around the bag and the animal therein with the opposite wrap end portions being disposed in overlapping engagement with one another (see Figure 2A) and secured to one another with second hook and loop fastener portions (hook and loop fastening system 230) to apply thoracic pressure to the animal (see Figures 2A and 2B).  It would be obvious to a person having ordinary skill in the art to modify Ip using the teachings from Blacker in order to further restrain the animal during procedures.  
Ip and Blacker does not explicitly disclose the third door extending through the central portion of the wrap.  However, Ip discloses using access slits 48 to provide treatment.  It would thus be obvious to a person having ordinary skill in the art to modify Ip and Blacker to have access slits extending through the blanket portion to be able to provide access to the pet even in the wrapped portions.  
Furthermore, Ip as modified by Blacker further teaches the device being configured for (a) being placed on a surface with the opposite wrap end portions extending transversely on opposite sides of the bag (Figure 1 of Blacker shows opposite wrap end portions of swaddle 200 extending transversely on opposite sides of the bag, note that all of the following limitations are intended use limitations and are thus examined on whether the intended use results in a structural difference between the claimed invention and the prior art), (b) the bag being opened by unzipping the first zipper and placing the collar in the open position (Figure 4 of Ip shows the bag and collar in the open position and paragraph 29 discloses “Other closure means may be substituted for the hook and loop fastening material, such as buttons, snaps, hooks, or zippers”), (c) the animal being placed in an upright/ventral recumbency position on top of the open bag (the animal can be placed in an upright/ventral recumbency position on top of the open bag shown in Figure 4 of Ip), (d) the collar being placed in the closed position around the neck of the animal (see Figure 1 of Ip), (e) the first zipper being zipped to enclose and retain the animal in the bag (Figures 1-3 of Ip show the bag in a closed position, secured by Velcro strips 50 and 52, and paragraph 29 discloses “Other closure means may be substituted for the hook and loop fastening material, such as buttons, snaps, hooks, or zippers”), (f) the opposite wrap end portions being lifted from opposite sides of the bag to wrap the outer wrap around the bag and the animal therein to apply thoracic pressure to the animal (see Figures 2A and 2B of Blacker), and wherein (d), (e), and (f) are effected while maintaining the animal in the upright/ventral recumbency position without lifting the device off the surface (Figure 2 of Ip shows Velcro strips 50 and 52 on top of the bag which can be used to close the bag while maintaining the animal in the upright/ventral recumbency position without lifting the device off the surface, and Figures 1 and 2A of Blacker show swaddle 200 can be wrapped around the torso without lifting the device off the surface. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642